Exhibit 10.19

AMENDMENT NO. 2 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 2 (“Amendment”), effective as of July 1, 2013 (the “Amendment
Effective Date”), is being entered into by and between Marchex Sales LLC, a
Delaware limited liability company and successor in interest to Marchex Sales,
Inc., which is a wholly-owned subsidiary of Marchex, Inc. (“Marchex”), and
YellowPages.com LLC, a Delaware limited liability company formerly doing
business as AT&T Interactive or ATTi (“YPC”), to amend the Master Services and
License Agreement entered between YPC and Marchex effective as of October 1,
2007 (as amended by all prior amendments, Change Rule Sheets, and Project
Addenda, as amended, thereto, and including all attachments, collectively the
“Agreement”). YPC and Marchex may hereinafter be referred to individually as
“Party” and collectively as “Parties.” Capitalized terms used herein but not
defined shall have the respective meanings ascribed to them in the Agreement.

WHEREAS, Marchex provides certain Advertising Services to YPC pursuant to the
terms of the Agreement and certain Project Addenda thereunder; and

WHEREAS, the Parties desire to amend certain provisions of the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

 

1.

Section 1 (a) (***) of Exhibit B: The subsection 1(a) shall be deleted in its
entirety and replaced as follows:

 

 

 

“***”

 

 

2.

Party References. Any references to ATTi or AT&T Interactive in the Agreement
shall be replaced with or deemed to refer to YPC.

 

 

3.

Email Addresses. All email addresses for YPC in the agreement that specify the
domain name “@attinteractive.com” shall be changed to the domain name “@yp.com”.

 

 

4.

Other Terms of the Agreement. All other terms and conditions of the Agreement
shall remain unchanged and in full force and effect.

 

 

5.

Authority. Each person signing this Amendment hereby represents and warrants
that he or she has full authority to execute this Amendment for the Party on
whose behalf he or she is signing.

 

 

6.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. A signature received electronically via facsimile
or email shall be as legally binding for all purposes as an original signature.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 to Master
Services and License Agreement effective as of the Amendment Effective Date.

 

 

 

 

 

 

 

 

 

YELLOWPAGES.COM LLC

 

 

 

MARCHEX SALES LLC

 

 

 

 

 

BY:

 

/s/ Mark W. Smith

 

 

 

By:

 

/s/ Brendhan Hight

Name:

 

Mark W. Smith

 

 

 

Name:

 

Brendhan Hight

Title:

 

Chief Financial Officer

 

 

 

Title:

 

Director

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been granted with respect to the omitted portions.